418 F.2d 244
NATIONAL LABOR RELATIONS BOARD, Petitionerv.FLOWERS BAKING COMPANY, Inc., and Ideal Baking Company, Inc., Respondents.
No. 27222.
United States Court of Appeals Fifth Circuit.
October 27, 1969.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Frank H. Itkin, Atty., N.L.R.B., Washington, D. C., John F. LeBus, Director, Region 15, N.L.R.B., New Orleans, La., for petitioner.
Otto R. T. Bowden, Robert C. Lanquist, Hamilton & Bowden, Jacksonville, Fla., for respondents.
Before TUTTLE, WISDOM, and BELL, Circuit Judges.
PER CURIAM:


1
This case comes to the court on the application of the Board to enforce its order of February 12, 1968 against Respondents. 169 NLRB No. 101.


2
The union1 was certified as bargaining representative of Respondents' employees on August 2, 1966 after an election. The issues presented and decided adversely to Respondents involve pre-election § 8(a) (1) violations, post-election § 8(a) (3) violations, and refusal to bargain charges in violation of § 8(a) (5) of the Act. 29 U.S.C.A. § 158(a) (1), (3) and (5). The § 8(a) (3) charges include the laying off of employee Pitts, and the refusal to reinstate unfair practice strikers. The refusal to bargain charges include the unilateral wage increase, the unilateral reduction of hours of employment of certain employees, and also the general refusal to bargain after the strike commenced.


3
The order of the Board in all respects is amply supported by substantial evidence considered on the record as a whole. The order will be enforced.


4
Enforced.



Notes:


1
 American Bakery and Confectionery Workers International Union, AFL-CIO